COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-16-00062-CV


In the Interest of C.G. and T.G.,        §   From the 325th District Court
Children
                                         §   of Tarrant County (325-580928-15)

                                         §   April 7, 2016

                                         §   Opinion by Justice Gabriel

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that

the appeal should be dismissed. It is ordered that the appeal is dismissed for

want of jurisdiction.


                                     SECOND DISTRICT COURT OF APPEALS



                                     By /s/ Lee Gabriel
                                        Justice Lee Gabriel